J-A07018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WARREN HALSEY, SCOTT A. WILLIAMS  :         IN THE SUPERIOR COURT OF
AND DANIELE C. WILLIAMS           :              PENNSYLVANIA
                                  :
                                  :
          v.                      :
                                  :
                                  :
ROGER SWINGLE, INDIVIDUALLY AND   :
AS EXECUTOR OF THE ESTATE OF      :         No. 1214 EDA 2021
REBECCA DEFREHN, LITTS & SONS     :
STONE CO., INC. GRASSIE & SONS,   :
INC., CHARLES SIMS, DOROTHY SIMS, :
CHARLES SIMS, JR., AND NANCY M.   :
MEDALIS                           :
________________________________ :
ROBERT SWINGLE, INDIVIDUALLY AND :
AS EXECUTOR OF THE ESTATE OF      :
REBECCA DEFREHN                   :
                                  :
                                  :
          v.                      :
                                  :
                                  :
MORRIS WILLIAMS, DECEASED, OF     :
STERLING TOWNSHIP, AND HIS HEIRS  :
AT LAW, AND SUCH OTHER PERSONS    :
CLAIMING BY, UNDER OR THROUGH     :
HIM, SCOTT WILLIAMS AND DANIELLE  :
C. WILLIAMS                       :
                                  :
                                  :
APPEAL OF: WARREN HALSEY, SCOTT   :
A. WILLIAMS AND DANIELLE C.       :
WILLIAMS

           Appeal from the Judgment Entered October 7, 2021
  In the Court of Common Pleas of Wayne County Civil Division at No(s):
                     362--CV-2015 & 136-CV-2016


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED JULY 1, 2022
J-A07018-22



      Warren Halsey, Scott Williams, and Daniele Williams (“Appellants”)

appeal from the order granting a prescriptive easement in favor of Robert

Swingle, individually and as the Executor of the Estate of Rebecca DeFrehn,

as well as in favor of Litts & Sons Stone Co., Inc., Grassie & Sons, Inc., Charles

Sr. and Dorothy Sims, Charles W. Sims, Jr. and Nancy M. Medalis

(“Appellees”). We affirm in part and reverse in part.

      This case concerns a complicated property dispute involving neighboring

properties. The subject of the dispute is what has been described as a dirt

road that runs behind the parties’ properties (“Access Road”). It appears that

there is no way to access the properties from the parallel public road except

by the disputed Access Road.

      Over the years, the Swingle property was used as a dairy farm, although

the property contained a sparsely utilized quarry. That changed in 2011, when

Swingle leased the farm to Litts & Sons and Grassie & Sons (“Lessees”), who

began using the property as a commercial quarry. Traffic increased

exponentially on the Access Road and Appellants complained of noise and

garbage build-up on their properties.

      Appellants filed a complaint for declaratory relief, claiming ownership of

the Access Road. Swingle countered with an action to quiet title, asserting

ownership of the Access Road due to adverse possession. These two actions

were tried together in a bench trial in April and November of 2018. Counsel

for Lessees did not appear. On January 29, 2019, the trial court issued a

memorandum opinion and order, finding Appellees had established a

                                      -2-
J-A07018-22



prescriptive easement over the Access Road, but found Lessees had

committed trespass.

     The trial court made the following findings of fact:

     1. [Appellant] Warren Halsey (hereinafter, “Halsey”) is an adult
     individual residing at 752 Maple Grove Road, Moscow, Wayne
     County, Pennsylvania 18444.

     2. [Appellant] Scott A. Williams (hereinafter, “S. Williams”) is an
     adult individual residing at 8670 Rue Court, Owings, Maryland
     20736.

     3. [Appellant] Danielle C. Williams (hereinafter, “D. Williams”) is
     an adult individual residing at 292 Bortree Road, Moscow, Wayne
     County, Pennsylvania 18444.

     4. [Appellee] Roger Swingle (hereinafter, “Swingle”), individually
     and as Executor of the Estate of Rebecca DeFrehn, is an adult
     individual residing at 179 Callapoose Road, Moscow, Wayne
     County, Pennsylvania 18444.

     5. [Appellee] Lifts & Sons Stone Co., Inc. (hereinafter, “Lifts &
     Sons”) is a corporation organized and existing under the laws of
     this Commonwealth with a physical address of 19 Primrose Drive,
     Spring Brook Township, Lackawanna County, Pennsylvania
     18444.

     6. [Appellee] Grassie & Sons, Inc. (hereinafter, “ Grassie & Sons”)
     is a corporation organized and existing under the laws of this
     Commonwealth with a registered office address of 10 Mount Cobb
     Highway, Lake Ariel, Wayne County, Pennsylvania 18436.

     7. [Appellees] Charles Sr. and Dorothy Sims (hereinafter, “The
     Sims”) are adult individuals residing at 768 Maple Grove Road,
     Building D, Moscow, Wayne County, Pennsylvania 18444.

     8. Defendant Charles W. Sims, Jr. (hereinafter, “ Sims Jr.”) is an
     adult individual residing at 768 Maple Grove Road, Building D,
     Moscow, Wayne County, Pennsylvania 18444.

     9. [Appellee] Nancy M. Medalis (hereinafter, “Medalis”) is an adult
     individual residing at 325 Steele Road, Feasterville-Trevose,
     Pennsylvania 19053.


                                    -3-
J-A07018-22


     10. Halsey is the owner of a 14.82- acre parcel of real property
     located in Sterling Township, Wayne County, Pennsylvania more
     particularly identified at Wayne County Tax Map No. 26-0-0340-
     0029-0010. Halsey acquired this parcel by virtue of a deed dated
     May 28, 1999 and recorded in Wayne County Record Book 1515
     at page 21.

     11. S. Williams is the owner of a . 2-acre parcel of real property
     located at 768 Maple Grove Road, Sterling Township, Wayne
     County, Pennsylvania, more particularly identified at Wayne
     County Tax Map No. 26-0-0340-0031. S. Williams originally
     acquired an interest in this parcel by virtue of a deed dated June
     12, 2001 and subsequently acquired full ownership interest of this
     parcel by virtue of a deed dated May 31, 2014 and recorded in
     Wayne County Record Book 4813 at page 228.

     12. S. Williams is also the owner of a . 997- acre parcel of real
     property located at 768 Maple Grove Road, Sterling Township,
     Wayne County, Pennsylvania, more particularly identified as
     Wayne County Tax Map No, 26-0-0340-0032. S. Williams
     originally acquired an interest in this parcel by virtue of a deed
     dated July 28, 2001 and subsequently acquired full ownership
     interest of this parcel by virtue of a deed May 31, 2005 and
     recorded in Wayne County Record Book 4813 at page 230.

     13. D. Williams is the owner of a 33.74- acre parcel of real
     property located in Sterling Township, Wayne County
     Pennsylvania, more particularly identified at Wayne County Tax
     Map No. 26-0-0340-0036.0004. D. Williams acquired this parcel
     by virtue of a deed dated February 3, 1997 and recorded in Wayne
     County Record Book 1227 at page 295.

     14. Rebecca DeFrehn was the owner of a 135.22- acre parcel of
     real property located in Sterling Township, Wayne County,
     Pennsylvania, more particularly identified at Wayne County Tax
     Map No. 26-0-0340-0028. Rebecca DeFrehn (then known as
     Rebecca Swingle) originally acquired an interest in said parcel with
     her then-husband, Wayne Swingle, by virtue of a deed dated
     February 26, 1959, and subsequently acquired sole ownership of
     said parcel by virtue of a deed dated October 3, 2000 and recorded
     in Wayne County Record Book 1697 at page 198.

     15. Rebecca DeFrehn passed away in 2006.




                                    -4-
J-A07018-22


     16. Swingle is the son of Rebecca DeFrehn and was appointed to
     serve as the Executor of the Estate of Rebecca DeFrehn
     (hereinafter, “DeFrehn Estate”).

     17. Swingle is also the owner of a 2- acre parcel of real property
     located in Sterling Township, Wayne County, Pennsylvania, more
     particularly identified at Wayne Co. Tax Map No. 26-0340-
     0028.0004, which Swingle owns with Medalis. Swingle and Medalis
     acquired said parcel by virtue of a deed dated March 14, 2007 and
     recorded in the Wayne County Record Book 3273 at page 120.

     18. The Sims are owners of a 10-acre parcel of real property
     located in Sterling Township, Wayne County, Pennsylvania, more
     particularly identified at Wayne County Tax Map No. 26-0-0340-
     0028-0001. The Sims initially acquired said parcel by virtue of a
     deed dated October 1, 1977 and recorded in Wayne County
     Record Book 341 at page 298.

     19. Sims Jr. is the owner of a 4.25-acre parcel of real property
     located in Sterling Township, Wayne County, Pennsylvania, more
     particularly identified at Wayne County Tax Map No. 26-0-0340-
     0028-0002. Sims Jr. initially acquired said parcel by virtue of a
     deed dated October 20, 1979.

     20. Medalis is the owner of two (2) parcels of real property located
     in Sterling Township, Wayne County, Pennsylvania: ( 1) a 2.72-
     acre of real property more particularly identified at Wayne County
     Tax Map No. 26-0-0340-0028-003, which Medalis acquired by
     virtue of a deed dated January 13, 2005 and recorded in Wayne
     County Record Book 2700 at page 319, and (2) a 2- acre parcel
     of real property more particularly identified at Wayne County Tax
     Map No. 26-0-0340-0028.0004 and which parcel was acquired by
     Medalis by virtue of a deed dated March 14, 2007 and recorded in
     Wayne County Record Book 3273 at page 120.

     21. S. Williams’, D. Williams’, and Halsey’s respective properties
     are located along Maple Grove Road and Bortree Road in Sterling
     Township, Wayne County, Pennsylvania.

     22. In or about 1964, Zelda and Harold Williams (hereinafter,
     “Zelda W.”), one of S. Williams’ predecessors in title, agreed to
     allow access from Maple Grove Road to the properties owned
     and/or used by the predecessors in title of Swingle.

     23. The written reference to this agreement appears in a deed
     from Zelda W. to William E. and Mary R. Ehrenstrasser

                                    -5-
J-A07018-22


     (hereinafter, “The Ehrenstrasser’s” [sic]), which deed is dated
     January 25, 1964 and recorded in Wayne County Deed Book 220
     at page 234.

     24. In the deed described in the above paragraph, the access
     route is described as being twenty feet (20’) wide.

     25. One-half the width of this access -ten feet ( 10’)- would have
     been located on Zelda W’s property, while the remaining ten feet
     ( 10’) of the width of the access route would have been located on
     property owned at the time by Frank and Betty Morris, which
     property today is owned by Halsey.

     26. Zelda W. was unable to convey the additional ten feet ( 10’)
     over the Halsey property that she did not own, and therefore the
     legal import of Deed Book 220 at Page 2345 was to create a ten
     foot ( 10’) wide right of way for the benefit of the Ehrenstrasser’s
     [sic].

     27. Over the years, the Swingles made use of the existing private
     driveway to get out to Maple Grove Road and all of their use was
     for ingress and egress to their property.

     28. In 2011, the Swingle parent tract began being used actively
     as a quarry, causing heavy equipment, machinery, and trucks to
     access the Swingle site. Thus, the use of the driveway changed
     substantially over the years from 2011 to the present time.

     29. The increased use of the access route has resulted in dust and
     noise coming onto S. Williams’, D. Williams’, and Halsey’s
     properties.

     30. Lifts & Sons and Grassie & Sons have also caused the access
     route to be raised by at least six inches (6”), which has led to
     water, mud, and silt running onto S. Williams’, D. Williams’, and
     Halsey’s respective properties.

     31. Furthermore, the quarry usage is causing trash to be dumped
     onto S. Williams’, D. Williams’, and Halsey’s respective properties.

     32. Ultimately, the expansion of the quarry activity resulted in S.
     Williams, D. Williams, and Halsey to file a Complaint (Wayne Co.
     Docket No. 362- CV-2015).

     33. S. Williams, D. Williams, and Halsey amended their Complaint
     to include Medalis, The Sims, and Sims Jr. for the sole purpose of
     being an indispensable party in Plaintiffs’ Action for Declaratory

                                    -6-
J-A07018-22


      Relief. They have not caused any damage to S. Williams’, D.
      Williams’, and Halsey’s properties, and accordingly S. Williams, D.
      Williams, and Halsey are not seeking compensation from The
      Sims, Sims Jr., and Medalis. The Amended Complaint was filed
      November 2, 2015.

      34. Swingle countered by filing an action to quiet title, filed to
      Wayne Co. Docket No. 136- CV-2016, claiming that he owned the
      access route in question via adverse possession.

      35. 136-CV-2016          and   362-CV-2015    were    consequently
      consolidated.

      36. A Non-Jury trial started on April 3, 2018. On May 11, 2018,
      an Order from this Court stated that all parties shall be prepared
      to present on both cases and have all witnesses available and
      present for the trial that was to be continued on July 27, 2018.

      37. On September 24, 2018, this Court issued an Order stating
      that Counsel should again be prepared to present on both cases
      and have all witnesses available for the last day of trial continued
      to November 2, 2018.

      38. On November 2, 2018, Counsel for Litts & Sons and Grassie &
      Sons did not appear for trial.

      39. On November 16, 2018 it was the Order of this Court that the
      matter was taken under advisement and if the parties wish, they
      may submit an outline of issues and conclusion of law within
      fourteen (14) days

Tr. Ct. Op., 1/29/19 at 2-7.

      After the court issued its January 29, 2019 order, it scheduled an

additional hearing to determine damages for trespass, but Appellants

withdrew their damages claim. Thereafter, the court issued a May 24, 2021

order rendering the remaining aspects of the January 29, 2019 order final and

judgment was entered on the docket reflecting the same on October 7, 2021.




                                      -7-
J-A07018-22



This timely appeal followed.1 Appellants filed a Pa.R.A.P.1925(b) statement

and the court filed a Pa.R.A.P. 1925(a) response incorporating the reasoning

set forth in its earlier opinion.

       Appellants present the following issues:


       1. Did the trial court err in concluding that Appellees met their
       burden of proving a prescriptive easement of twenty feet in width
       over the properties of Scott Williams and Daniele Williams when
       the trial court did not find that each of the Appellees continuously
       used a right-of-way twenty feet in width on the Williams properties
       for at least twenty-one years, and the testimony and evidence
       show that none of the Appellees used a right-of-way more than
       ten feet in width on the Williams properties prior to 2011?

       2. Did the trial court err in failing to limit any prescriptive
       easement grant to Appellees to residential use when the use of
       the subject access route was limited to residential use during each
       Appellee’s prescriptive period and allowing commercial use of the
       subject access route creates an unreasonable burden on the
       subject access route and the Williams properties by substantially
       increasing the traffic, noise, dust, garbage, and water run-off?

____________________________________________


1  Although Appellants’ initial case and Swingle’s counterclaim were never
formally consolidated, the trial court treated them as such for purposes of
trial. The court issued a single order, listing both docket numbers, and
Appellants filed a single notice of appeal. Appellants report that they were
directed to file only a single notice by the prothonotary. On August 13, 2021,
this Court issued a rule to show cause why the appeal should not be quashed
pursuant to Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (“the
proper practice under Rule 341(a) is to file separate appeals from an order
that resolves issues arising on more than one docket. The failure to do so
requires the appellate court to quash the appeal”). After Appellants filed a
response, this Court discharged the rule and referred the matter to this panel.
We decline to quash the instant matter because the prothonotary’s direction
misled Appellants. See Commonwealth v. Larkin, 235 A.3d 350, 354
(Pa.Super 2020) (en banc) (where a party is misinformed about appellate
rights a breakdown in court operations has occurred and this Court will decline
to quash).

                                           -8-
J-A07018-22



Appellants’ Br. at 8.

      Due to the interrelated nature of Appellants’ issues, we will discuss them

in tandem. In their first issue, Appellants claims that the trial court erred by

concluding that Appellees established that each Appellee utilized the access

road in an adverse, open, notorious, continuous, and uninterrupted manner

for a period of at least 21 years sufficient to establish a prescriptive easement.

According to Appellants, the court never made sufficient factual findings to

support this determination.

      Further, Appellants contend that even if Appellees established an

easement by prescription, they did not establish that it was 20 feet wide.

Appellants emphasize that the limited testimony presented at trial pointed to

an access road with a narrower width. Appellants assert that only one witness,

who hadn’t lived at the property since he was a child, testified that two trucks

could pass on the road and therefore opined that the Access Road was about

20 feet wide. In support of their argument, Appellants’ point to Hash v.

Sofinowski, 487 A.2d 32 (Pa.Super. 1985) (limiting size of a prescriptive

easement to the actual use of the land during the prescriptive period and

holding anticipated future use was insufficient to expand easement). Further,

Appellants maintain that the court erroneously ordered four inches of

“ditching” surrounding the Access Road when there had not been any ditching

along the road at any point and no party requested ditching.

      In their second issue, Appellants claim that the trial court erred by

declining to limit the use of the Access Road to residential purposes only. The

                                      -9-
J-A07018-22



Swingle farm only began to be used as an active quarry in 2011, well after

the required 21 years needed for an easement. Thus, Appellants maintain that

any prescriptive easement should be restricted to residential access.

Appellants emphasize that the Lessees’ commercial use of the Access Road

has placed an unreasonable burden on the surrounding properties including

increased traffic, noise, dust, garbage, and water run-off.

      Conversely, Appellees claim that the trial court’s decision was supported

by the record. The evidence established that the Appellees, their families, and

guests used the Access Road to access their homes for over 50 years. Roger

Swingle testified that his family farm used the access road continuously and

that two vehicles could pass each other on the road at the same time.

Therefore, Appellees contend that Swingle aptly concluded that the Access

Road must be at least 20 feet. Swingle also testified that his family had

maintained the Access Road over the years by putting in drainage and cutting

back brush. Without the Access Road, Swingle testified that his family would

not be able to access their property. Charles Sims likewise testified regarding

his similar use of the Access Road. Appellees point out that Appellants’ own

surveyor testified that the Access Road was at least 12 to 16 feet wide, and

the entrance was even wider.

      In equity matters, the trial judge “is the ultimate fact-finder.” Gurecka

v. Carroll, 155 A.3d 1071, 1075 (Pa.Super. 2017) (en banc) (citation

omitted). We will not disturb the findings of fact unless they are “unsupported

by competent evidence or are demonstrably capricious.” Id. (citation

                                    - 10 -
J-A07018-22



omitted). We similarly leave the final decree undisturbed unless the trial judge

committed an error of law or abuse of discretion. Id. If there is a prayer for

general relief, an equity court may “grant broader relief than that specifically

requested” so long as that relief is “consistent with and agreeable to the case

pleaded and proven.” Karpieniak v. Lowe, 747 A.2d 928, 932 (Pa.Super.

2000).

      “A prescriptive easement is a right to use another’s property which is

not inconsistent with the owner’s rights and which is acquired by a use that is

open, notorious, and uninterrupted for a period of 21 years.” McNaughton

Properties, LP v. Barr, 981 A.2d 222, 225 n.2 (Pa.Super. 2009).              To

establish a prescriptive easement, the user must prove “(1) adverse, (2) open,

(3) notorious, (4) continuous and uninterrupted use [of land] for a period of

twenty-one (21) years.” Village of Four Seasons Ass’n, Inc. v. Elk

Mountain Ski Resort, Inc., 103 A.3d 814, 822 (Pa.Super. 2014). The burden

of proving these elements falls on “the party asserting the easement” by “clear

and positive proof.” Id. (citation omitted).

      Further, “the degree of use of a prescriptive easement may increase in

certain circumstances to accommodate the normal evolution of the dominant

tenement where reasonable[.]” Hash, 487 A.2d at 36. However, a prescriptive

easement is as a rule limited to the use that created it. McGavitt v. Guttman

Realty Co., 909 A.2d 1, 4-5 (Pa.Super. 2006). When determining whether an

increased use is permissible “a comparison must be made between such use

and the use by which the easement was created with respect to (a) their

                                     - 11 -
J-A07018-22



physical character, (b) their purpose, (c) the relative burden caused by them

upon the servient tenement.” Id. (citation omitted). Significantly, “our courts

have uniformly declined to accept conversions from private residential use to

commercial use as ‘normal evolution‘ of the dominant tenement.” Id. (citation

omitted).

      In this case, the trial court determined that the evidence established a

prescriptive easement in favor of Appellees:

             The testimony throughout the non-jury trial evidences that
      the original land owned by Rebecca DeFrehn and the properties
      subdivided therefrom, have only one access roadway, and that
      this roadway is located in the location of a twenty foot (20’) right
      of way set forth in two (2) lots subdivided from a larger tract of
      land owned by S. Williams’ predecessor in title. These two (2) lots
      were to be accessed by a right of way twenty feet (20’) in width
      which was subsequently relied upon and referenced by the
      surveyor, James Hinton, in preparing and submitting subdivision
      maps to Sterling Township and the Wayne County Planning
      Commission. Specifically, the twenty foot (20’) right-of-way to
      these original (2) lots became the access width of the roadway to
      property owners, The Sims, Sims Jr., and Medalis. Swingle’s use
      of the land is therefore not exclusive due to various other
      individuals also using the land as their access way to their
      respective properties, thus ruling out any adverse possession
      claims.

            Additionally, testimony given during trial further
      strengthens Swingle’s argument for prescriptive easement.
      Swingle has maintained the access road for approximately fifty-
      nine ( 59) years. He has plowed snow, drained water, and cleared
      obstacles for well past the statutory requirement of twenty-one
      (21) years. Swingle was never told not to use the access road and
      S. Williams never acted as owner of the roadway since its
      inception. Also, the roadway is the only way to access Swingle’s
      land as well as the Sims, Sims Jr., and Medalis property. Swingle’s
      use of the roadway has been open, hostile, and notorious well
      within the statutory time period. Therefore, Swingle, individually,
      his successors, heirs and assigns have a prescriptive easement

                                     - 12 -
J-A07018-22


      commencing at Township Road 317-Maple Grove Road being
      twenty feet (20’) in width, continuing along the warrantee line of
      the Jacob Downing Warrant (now the property of Halsey) and to
      the lands now owned by the DeFrehn Estate.

Tr. Ct. Op., at 9.

      Ample evidence supported the trial court’s determination that Appellees

established a prescriptive easement on the Access Road. As noted, the trial

court credited Swingle’s trial testimony as establishing the open, hostile and

notorious use of the Access Road, for a period exceeding 21 years, to access

Appellees’ land-locked properties from the public road.

      Appellants invite this Court to reweigh the evidence by arguing that the

trial testimony did not credibly establish a prescriptive easement 20 feet wide.

We must decline. See Makozy v. Makozy, 874 A.2d 1160, 1168 (Pa.Super.

2005). The court aptly considered the testimony of Roger Swingle who

described the access road as being wide enough to allow two cars to pass

simultaneously and thus 20 feet in width. Appellants have cited nothing that

would empower us to override the trial court’s credibility determinations.

      Appellants’ argument that this Court’s decision in Hash supports their

claim is also unavailing. In Hash, this Court reversed the trial court’s

determination that the width of a prescriptive easement could increase over

the prescriptive time. See Hash, 487 A.2d at 34. Conversely, here, the court

did not rely on evidence of the width of the Access Road at the end of the

prescriptive period alone. It instead credited the testimony of Swingle, who

testified his memory of the width of the Access Road as it existed toward the



                                     - 13 -
J-A07018-22



beginning of the prescriptive period. Thus, we discern no abuse of discretion

in the trial court’s conclusion that Appellants established a prescriptive

easement of 20 feet. Gurecka, 155 A.3d at 1075.

      However, we do take issue with the court’s decision to order four feet of

unrequested “ditching” on the side of the Access Road. As noted by Appellants,

no party requested the “ditching” and no party had ever created any such

“ditching” during the prescriptive period. Hence, we hold that the court erred

by ordering relief that was not agreeable to the case pleaded and proved by

the parties. See Karpieniak, 747 A.2d at 930. Accordingly, we reverse that

potion of the trial court’s order requiring “ditching.”

      We also find error in the court’s order to the extent that it permits

expanded commercial use of the Access Road. As the court acknowledges in

its findings of fact, increased commercial use of the Access Road did not occur

until 2011, with the leasing of the Swingle’s property to Lessees for purposes

of commercial use of the Quarry. Thus, the commercial use commenced well

after the 21-year prescriptive period. Moreover, the court also recognized that

such commercial use caused an exponential shift in the nature and volume of

traffic on the Access Road to such an extent that the court found the Lessees

had committed trespass. The court recognized that the commercial use of the

Access Road had caused a substantial burden on Appellants’ properties due to

increased noise, trash, and water runoff. While the increased use of a

prescriptive easement may be permissible in certain circumstances as a




                                      - 14 -
J-A07018-22



“natural evolution,” a shift from residential use to commercial use is generally

not a permissible increase. See McGavitt, 909 A.2d at 5.

      In McGavitt, the use of an access road had changed from primarily

residential, for purposes of ingress and egress, to heavy commercial use

involving heavy trucks making dozens of daily deliveries. See id. Our Court

there concluded “that heavy commercial and industrial use [cannot] be

considered a reasonably foreseeable extension of access to a single-family

residence during the prescriptive period.” Id. This Court thus held that “the

trial court committed reversable error in granting a prescriptive easement.”

Id. Likewise, in the instant case we conclude that the Lessees’ increased

commercial use of the Access Road cannot be considered the “normal

evolution” of the use. Accordingly, we reverse the trial court’s order to the

extent that it grants a prescriptive easement for purposes of commercial use.

      Order affirmed in part, reversed in part, and case remanded for

proceedings not inconsistent with this memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2022




                                     - 15 -